Title: Penet, D’Acosta Frères & Cie. to the Board of Trade, 25 November 1780
From: Penet, D’Acosta Frères & Cie.
To: Board of Trade



Gentlemen
Nantes Novr. 25th: 1780

Before this time you have, we hope, been inform’d of the Capture of our schooner the Committee near Cape Henry and her rescue five days after by an American Privateer which carried her into Providence. The Cargo being your Property as Per Invoice and Bill of Lading (Copies of which are here annexed) you have no doubt put a claim on the half which was left unsold after ’tother had been adjudged to the Captors. We are very much concern’d at that unfortunate accident as it deprives you of half of a supply you stand in immediate want of: we expect however, that your Commercial spirits will not be depressed; our future Operations shall be attended with better successes and we are using our best endeavours for that end. We remain Respectfully Gentlemen Your most obedient & very humble Servants,

penet d’acosta freres & cie.

